Citation Nr: 0013630	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-02 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a chronic right lower 
extremity disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1946 to February 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Des 
Moines, Iowa.  


FINDING OF FACT

The claim for service connection for a chronic right leg 
disability is plausible.  


CONCLUSION OF LAW

The claim of entitlement  to service connection for a chronic 
right leg disability is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reflects no 
complaints or abnormalities pertaining to the right lower 
extremity at the time of enlistment examination accorded the 
veteran in January 1946.  

On January 3, 1947, the veteran was seen for a chief 
complaint of extreme pain and soreness of the legs and 
joints.  He also referred to muscle fatigue.  Examination 
showed a definite division between the sensitive skin and the 
supposed hyperesthesia area.  The veteran failed to react 
normally to repeated pricking of the skin in an effort to 
locate the deadened area.  He was transferred to a service 
department hospital that day for further treatment and 
disposition.  

At the time of hospitalization, his chief complaint was 
having lost all feeling in the right leg.  He stated that 
about one week previously, he had noticed an absence of 
feeling in the right leg and foot.  He stated that his "knee 
gets tight and stiff."  He added that "for years my leg has 
always ached at night.  Mother always took care of me."  He 
added that on two occasions before he had lost all feeling in 
the leg for a day or so.  When asked why this happened, he 
stated, "I always lived on a farm and was always getting 
kicked on the leg by cows.  I also used to drive a tractor 
which made my leg hot."

It was reported he had been in the Navy for one year.  
Reportedly, he was not happy with his life in the Navy and 
indicated that he "feel bad in general, have a bad temper, 
and have been in a bad mood ever since boarding this ship."  

On examination there was an area of anesthesia, including the 
right foot and leg up to a level about one inch below the 
knee.  Vibration senses were intact.  On admission to the 
hospital, he could not feel pain or temperature even at the 
point of burning or hurting him.  No atrophy or paralysis of 
the limps was indicated.  Neurological examination was 
described as otherwise normal.  

When asked why he had trouble with his leg, he stated "my leg 
trouble could be due to nervousness."  He added that "my leg 
trouble may also and probably be due to [his] using the 
tractor and getting kicked on the farm, like I told you."  He 
added that he wanted to get out of the Navy.  He stated that 
if he could get away from his present job of doing nothing 
but typing, he was sure he would be able to stand the Navy 
better.  When asked what he wanted to do, he stated that he 
wanted to go up for a rating, especially for work as a 
mailman.  

Notation was made that about four days after admission he was 
told that he probably would have to have a spinal puncture.  
The following morning, he stated that his anesthesia was no 
longer present.  On examination he was described as 
apparently normal.  He was observed to now walk without a 
limp and to have no symptoms.  When told that he would 
probably go back to duty and that he was cured, he became 
very angry.  He was given a diagnosis of personality 
disorder.  

A Board of Medical Survey met in late January 1947 and 
concurred with the diagnosis of personality disorder and 
recommended discharge from service.  The veteran was informed 
of the Board's findings and did not desire to submit a 
statement in rebuttal.  In February 1947 the diagnosis was 
changed to no disease (terminal leave).  On February 5, 1947, 
he was examined and found to be physically qualified for 
discharge.  It was stated his health had not been adversely 
affected by service.  

In the report of the Board of Medical Survey dated in January 
1947 notation was made that following the veteran's 
complaints regarding anesthesia and loss of pain and 
temperature sensation involving the right lower extremity, 
laboratory examinations were essentially negative.  Reference 
was again made to the notation that four days following 
admission to the hospital, the veteran was told that he would 
probably have to undergo lumbar puncture.  The following 
morning, he reported to the medical officer and stated that 
the anesthesia was no longer present.  Physical examination 
at that time confirmed that was the case.  When told that he 
would probably have to go back to duty since he no longer had 
any physical symptoms, he became extremely angry, surly, 
aggressive, and generally disgruntled.  It was believed that 
his reactions were those of an emotionally immature and 
inadequate individual.  It was felt that his symptoms were 
indicative of a personality disorder which rendered him unfit 
for service.  Reportedly, the veteran was informed of the 
Board's findings and did not desire to submit a statement in 
rebuttal. 

In an application for disability benefits received in March 
1947, the veteran mentioned a "leg condition." No elaboration 
was provided.

Post service medical evidence includes records pertaining to 
hospitalization of the veteran at a private facility in 
October 1961 after fracturing some ribs in a construction 
accident.  The veteran also complained of neck problems when 
seen at that time.  Those records contain no reference to 
complaints or abnormalities of the right lower extremity.  

Additional post service medical evidence includes the report 
of a VA general medical examination accorded the veteran in 
August 1982.  At that time he complained of problems with a 
loss of balance and a nerve problem in the neck.  He reported 
having sustained an injury in 1960 when he fell on rocks and 
hurt his back.  He added that lifting, bending, or long walks 
would cause pain in the lower back with radiation and aching 
to the right upper leg.  He added that gradually, beginning 
about 45 years previously, he had noticed dizziness upon 
changes of position and changing the head.  No blackouts were 
indicated.  On examination of the musculoskeletal system no 
reference was made to clinical abnormalities of the right 
lower extremity.  A diagnosis pertaining to the right lower 
extremity was not made.  

The veteran was also accorded an examination by a VA 
neurologist at that time.  To that examiner, the veteran 
reported that he had had intermittent low back pain since the 
fall of 1960.  He added that he also had pain in the small of 
the back which was increased by any exertion, forward 
bending, weather, and so forth.  At that time he denied any 
radicular pain and stated that his legs were slightly and 
diffusely weak on the right.  He indicated this feeling was 
greater than on the left and he stated that on occasion he 
even dragged the right leg.  He denied any numbness or 
tingling involving either lower extremity.  The neurologist 
referred primarily to the veteran's complaints of neck and 
back pain and noted that neurologically, except for limited 
range of motion of the cervical and lumbar spine, there was 
no objective evidence of neurologic dysfunction.  He added 
that the veteran had significant complaints of 
lightheadedness and he believed further studies might be in 
order.  

Also of record are reports of VA outpatient visits on 
different occasions in 1982.  At the time of one such visit 
in September 1982, the veteran was seen for a history of 
positional dizziness of many months' duration.  On 
examination gait was described as normal.  The impression was 
positional vertigo.  No reference was made to difficulties 
with the right lower extremity.  

Additional post service evidence includes the report of a 
general medical examination accorded the veteran by VA in 
October 1996.  The examination was performed without benefit 
of the claims folder or current medical records.  Chief 
complaints included paresthesias of the right leg.  The 
veteran reported that he had developed paresthesias of the 
right leg after falling off an anchored destroyer in frigid 
waters in 1946.  He reported he was in the water about five 
minutes and two days later began developing paresthesias of 
the right lower extremity.  It was indicated that he 
apparently received a medical discharge because of that 
condition.  He continued to complain of paresthesias of the 
right lower extremity with occasional giving way of the right 
knee.  The examiner referred to neurological evaluation for 
further discussion of the veteran's leg condition.  On the 
examination he gave the veteran, he referred to the 
neurological examination report for further details.  The 
veteran was given a pertinent examination diagnosis of 
chronic paresthesias of the right lower leg of unknown 
etiology.  Reference was made to the neurological evaluation 
report for discussion of disabilities and limitations.  

In October 1996 the veteran was accorded a peripheral nerve 
examination by VA.  He stated that in late 1946 he slipped 
off the deck of a ship and fell into the ocean.  He indicated 
that he pulled himself out of the water.  He related that 
about two days later he began to develop right leg numbness, 
with the foot giving out on him.  He indicated he was 
hospitalized locally, but the examiner stated that "his 
records are not available for my review."  The veteran 
indicated that he was placed on a polio ward and 
electromyogram tracings and nerve conduction studies were 
conducted.  He indicated that shortly after hospitalization 
he was discharged in 1947 for his leg condition.  He stated 
that since that time he had continuous problems with the 
right lower extremity, in which he had numbness from the knee 
down, with occasional weakness and giving way.  He indicated 
this had caused him to have several severe falls throughout 
the years.  He denied any other involvement of the upper 
muscles of the right leg or any other extremities. 

The impression was that the veteran "suffers a common ulnar 
or more proximal peroneal nerve injury while in the service 
in 1946.  The etiology of this is unclear, whether this is 
related to trauma, hyperthermic (sic) injury while in the 
ocean, or it could been (sic) related to polio, is 
uncertain."  The examiner noted that it appeared to be a 
permanent nerve injury, causing distal weakness of the right 
lower extremity which was mild to moderately disabling.  He 
stated that "this does appear to be service connected, and 
the patient should be compensated accordingly."  

Of record is a September 1997 communication from the 
veteran's brother.  He recalled the evening of February 22, 
1947, when he had to pick up his brother from the service 
department hospital in Newport, Rhode Island.  He indicated 
that the roads were blocked by snow and it was 20 degrees 
below zero.  He added that about two miles from their house, 
his vehicle got stuck and he and his father had to walk side 
by side with the veteran.  He recalled the veteran was on 
crutches and the last half mile he had to carry the veteran.  

In testimony given to a hearing officer at the Des Moines RO 
in August 1998, the veteran stated that he was in perfect 
physical condition when he enlisted, and if he had had any 
right leg disability, it would have shown up during basic 
training.  He referred to the incident in late 1946 when he 
fell overboard because a deckhand had forgotten to put a 
section of rail up.  He claimed that he swam to the ship and 
pulled himself back on board.  He stated that the right lower 
extremity had been numb ever since.  He believed he was in 
the water about 5 to 10 minutes.  He stated that the fall was 
about 14 to 15 feet.  

Analysis

As a preliminary matter, the Board finds that the claim for 
service connection for a chronic right lower extremity 
disability is plausible and capable of substantiation, and 
thus well grounded within the meaning of the statutes and 
judicial construction.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A VA neurologist who 
examined the veteran in October 1996 indicated that the 
veteran had what appeared to be a permanent nerve injury 
involving the right lower extremity and this appeared to him 
to be service connected.  While the examiner did not have the 
claims folder available for review, the Board finds that the 
comment makes the claim at least well grounded because it 
gives a plausible basis for the claim.  Also, the veteran has 
reported having sustained an injury to the right lower 
extremity in service and his statement is presumed credible 
for the purpose of establishing a well-grounded claim.  
Further, there is medical evidence showing existence of a 
current disability involving the right lower extremity and 
there is a medical opinion attributing current right leg 
problems to service.  

When the veteran submits a well-grounded claim VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  A review of the evidence of record discloses no 
further assistance to the veteran is required in order to 
comply with the provisions of 38 U.S.C.A. § 5107(a).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, the evidence must 
demonstrate the existence of a current disability and a 
causal relationship between that disability and military 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b).  If so, the claim 
is denied; if the evidence is in support of the claim or is 
in relative equipoise, the claim is allowed.  Id.  If, after 
careful review of all the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  See 38 C.F.R. § 3.102 (1999).

Under the provisions of 38 C.F.R. § 3.303(b), with a chronic 
disease shown as such in service (or within the presumptive 
period under Section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain...in service will permit service 
connection of arthritis..., first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or 
within the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity at discharge is required to support the claim.  

The chronicity provision of Section 3.303(b) is applicable 
where evidence, regardless of the state, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical or also related to a condition as to 
which, under the U.S. Court of Appeals for Veterans Claims 
(Court) case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of Section 3.303(b) if 
the condition is observed during service or during any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

As discussed above, with regard to well groundedness, there 
must be competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Evidentiary assertions accompanying a claim 
for VA benefits must be accepted as true for purposes of 
determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Derwinski, 5 Vet. App. 19, 21 (1993).

Once, as in this case, it is determined that the claim is 
well grounded, the claim is then adjudicated on the merits.  
At the merits stage there must be evidence in support of each 
of the three Caluza elements discussed above.  The analysis 
at the merits stage, however, is not the same as at the well-
groundedness stage.  Credibility of the evidence is not 
presumed at the merits stage.  Hickson v. West, 12 Vet. 
App. 247 (1999).  

In this case, there is current evidence of chronic disability 
involving the right lower extremity.  The crucial question in 
this case is whether the current right lower extremity 
disability is related to the reported inservice injury.  The 
competent evidence in favor of a link between current right 
lower extremity disability and service consists primarily of 
the comment from the VA neurologist reported in October 1996.  
The examiner relied on the veteran's history of falling from 
a ship in service followed by the eventual development of 
peroneal nerve injury in making his comment as to the 
etiology of right lower extremity problems.  The evidence 
against the claim includes the service medical records which 
contradict the veteran's history, and the post service 
medical records, which, up to the time of that 1996 
examination do not confirm the presence of a chronic 
disability involving the right lower extremity.  

For the purposes of well groundedness, though, the comment 
from the VA neurologist is sufficient to well ground the 
claim.  He specifically stated in October 1996 that the 
veteran's peroneal nerve disability of the right lower 
extremity appeared to be service connected.  The record 
reflects the veteran was seen in service for complaints 
regarding the lower extremity.  The requirements for a well 
groundedness claim as stated in Caluza are therefore met.


ORDER

The claim of entitlement to service connection for a 
disability of the right lower extremity is well grounded.  To 
this extent only, the appeal is granted.


					REMAND

Because the claim of entitlement to service connection for a 
disability of the right lower extremity is well grounded, VA 
has a duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991). 

As indicated above, a VA physician indicated in October 1996 
that the then diagnosed peroneal nerve problems with the 
right lower extremity might have had onset during the 
veteran's service back in 1946.  However, the physician added 
that he did not have the veteran's records available for 
review.  The records which are in the claims file are 
inconsistent with the history given by the veteran at the 
time of the 1996 examination.  The Board believes an 
examination by a medical professional with access to the 
entire record is desirable.

Accordingly, the case is REMANDED for the following:

1. The veteran should be asked to provide 
the names of all health care 
professionals, VA or private, 
inpatient or outpatient, who have 
treated him for problems with the 
right lower extremity since service 
discharge.  All records indicated 
should be obtained and associated with 
the claims file.

2. The veteran should be accorded an 
examination by a physician 
knowledgeable in neurology for the 
purpose of determining the nature and 
etiology of any disability of the 
right lower extremity.  The claims 
file and a copy of this remand must be 
given to the examiner for review prior 
to and during the examination.  The 
examiner is to express an opinion as 
to whether it is as likely as not that 
any disability of the right lower 
extremity is attributable to the 
veteran's active service.

3. Thereafter, the RO must adjudicate the 
claim for service connection on the 
merits.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
and be afforded a reasonable time 
frame in which to respond before the 
case is returned to the Board for 
further review..

The veteran is to be informed that he has a right to present 
any additional evidence or argument while the case is in 
REMAND status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion at 
this time.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans Appeal

 

ting Member, Board of Veterans' Appeals


 

